DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Soba (US 2015/0328495).


    PNG
    media_image1.png
    590
    570
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    524
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    368
    513
    media_image3.png
    Greyscale


1. A body positioning apparatus made of a material sized and shaped to support at least one user body comprising: a latitudinal axis (width of mat 2); a longitudinal axis (length of mat 2); a back planar surface extending along a level plane; a front planar surface (front and back planar surfaces of mat 2); and at 

2. The body positioning apparatus in claim 1, wherein the body positioning apparatus includes at least ten raised portions (as discussed above), including: a raised rectangular plateau (rectangle markers 32) located at each corner of the body positioning apparatus; at least four raised rectangular plateaus located spaced away from and on either or both sides of the longitudinal axis; and at least two raised rectangular plateaus located spaced away from and on either or both sides of the longitudinal axis and bisecting the latitudinal axis (wherein the markers are capable of being arranged at any position 14 on the mat, including the claimed positions; see [0053]).

3. The body positioning apparatus of claim 2, wherein the at least ten raised portions are used to align the at least one user body along the latitudinal axis and the longitudinal axis (understood as a functional limitation; wherein the markers can be used accordingly).

4. The body positioning apparatus in claim 1, wherein the apparatus includes at a least eight raised portions, including: a pelvis support plateau area comprising: a first elongated rectangular plateau extending along the longitudinal axis; a second elongated rectangular plateau extending along the longitudinal axis, wherein the first elongated rectangular plateau and the second elongated rectangular plateau are offset from the longitudinal axis; and a third plateau extending along the latitudinal axis between the first elongated rectangular plateau and the second elongated rectangular plateau; wherein the first elongated rectangular plateau, the second elongated rectangular plateau, and the third plateau 

5. The body positioning apparatus in claim 1, wherein the body positioning apparatus is a pliable material (as per [0063]).

6. The body positioning apparatus in claim 1, wherein the longitudinal axis is longer than the latitudinal axis (as seen in FIG 1).

7. The body positioning apparatus in claim 1, wherein the raised portions are symmetric across the longitudinal axis only, or symmetric across the latitudinal axis and the longitudinal axis (wherein the markers are capable of being arranged at any position 14 on the mat, including the claimed positions; see [0053]).

8. The body positioning apparatus in claim 1, wherein the body positioning apparatus includes a raised center line, the raised center line running the entire length of the longitudinal axis (wherein a raised center line is capable of being formed by attaching markers along the length).

9. The body positioning apparatus in claim 1, wherein the body positioning apparatus is foldable along at least one crease perpendicular to the longitudinal axis (wherein the mat as discussed in [0063] could be folded as claimed).

10. A three-dimensionally contoured body positioning apparatus for use by a user to align the user's body comprising: a base comprising: a longitudinal axis; a latitudinal axis; a back planar surface extending along a level plane; a front planar surface; a plurality of pairs of landmarks; wherein the plurality of pairs of landmarks are configured for engagement by at least one of: a head, a torso, a shoulder, a hand, a pelvis, a foot, a leg, an arm, or a portion thereof of the user's body (markers as discussed above or holes 14 in the alternative).



12. The body positioning apparatus of claim 10, wherein the plurality of the body part engaging landmarks are three-dimensionally contoured (as seen in FIG 4).

13. The body positioning apparatus of claim 12, wherein at least a plurality of the body part engaging landmarks are upraised from an outer surface of the body positioning apparatus (upraised markers as dicussed above).

14. The body positioning apparatus of claim 10, wherein the plurality of the body part engaging landmarks are configured to provide at least one of a headhold, a torsohold, a shoulder hold, an armhold, a pelvishold, a handhold, a foothold, a toehold and a fingerhold (wherein the markers could be used as claimed because they are raised above the surface of the mat).

15. The body positioning apparatus of claim 10, wherein at least a plurality of the body part engaging landmarks are configured to provide at least one of a head-rest, a torso-rest, a shoulder-rest, an arm-rest, a hand-rest, a pelvis-rest, a leg-rest, a foot-rest, a toe-rest, and a finger-rest (wherein the markers could be used as claimed because they are raised above the surface of the mat).

16. The body positioning apparatus of claim 10, wherein at least a plurality of the landmarks comprise body positioning alignment reference location landmarks configured to provide a location guide over or along which a part of the body of the user can be aligned or positioned without the body part contacting the body positioning apparatus (markers capable of being used claimed as discussed above).

17. The body positioning apparatus of claim 10, wherein at least a plurality of the landmarks comprise body positioning alignment reference location landmarks configured to provide a location guide over or 

18. The body positioning apparatus of claim 10, wherein at least a plurality of the landmarks comprise body positioning alignment reference location landmarks configured to provide a location guide over or along which a part of the body of the user can be aligned or positioned without the body part contacting the body positioning apparatus and without looking away from the body positioning apparatus (as discussed above and seen in FIG 3).

19. The body positioning apparatus of claim 10, wherein the pattern or arrangement of landmarks is configured to facilitate solo use of the body positioning apparatus by the user (as seen in FIG 3).

20. The body positioning apparatus of claim 10, wherein the landmarks are comprised of a plurality of recesses formed in the front planar surface (wherein the 14s are recesses as seen in FIG 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784